DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2022 has been entered. Claims 1, 3, 9 have been amended. 

 Allowable Subject Matter
Claims 1, 3-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record does not teach the combination of claimed elements including: “create and maintain a global savepoint queue so as to coordinate the plurality of databases to implement operations directed to a global savepoint, wherein the control unit is further configured to trigger, based on the global savepoint, a database involved in the transaction from among the plurality of databases to establish a local savepoint, and record an association relationship between each local savepoint and the global savepoint, wherein the transaction savepoint management apparatus further comprises a savepoint establishment unit configured to execute a global savepoint establishment operation as driven by the control unit, wherein the global savepoint establishment operation comprises: creating a global savepoint and recording the global savepoint in the global savepoint queue, and setting the global savepoint as a latest global savepoint; checking a state of a last local savepoint, existing prior to the global savepoint establishment operation, of each database involved in the transaction; and if the last  local savepoint of a database is in a stable state, associating the last local savepoint in the stable state with the global savepoint, otherwise, notifying the database to create a new local savepoint and associating the new local savepoint with the global savepoint” as recited in independent claims 1, 9. 
 Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and a thorough examination of the present application and in light of the prior art made of record, claims are allowed. 
Dependent claims 3-8 are allowed at least by virtue of their dependency from claim 1.
	
Conclusion

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
April 29, 2022